Bill for construction .of the clause in the will of B. Tallmadge, relative to the share of complainant, as heir at law of his father, G. W. Tallmadge, deceased, in testator’s estate, devised to defendants as trustees. Decree declaring that complainant is entitled to the one half of the income of *9-í>is father’s share of the property, from the death of t'he lat-iter up to the time of she marriage of the mother, and to the whole principal and interest of the fund subsequent to the marriage of the mother, on the 22d of August, 1839.